DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the outer conductor  being  galvanically connected at least at some points  to a further contact surface on the connecting surface (claim 3), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrases “namely” in line 2, “on the one hand” in line 8 and “on the other hand" in line 9 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Also, regarding the limitations "the one hand” and “the other hand”, there is insufficient antecedent basis for these limitations in the claim.
Regarding claim 2, it is unclear to the examiner if the second component  has a  functional module?
Claim 2 recites the limitation " the functional module of the second component " in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 10, line 5, “to the recesses” are unclear to the examiner.
Regarding claim 11,  in line 2, “elementarranged”  is unclear to the examiner, and “the direction” in line 3, there is insufficient antecedent basis for this limitation in the claim.
Regarding claim 12, claim 12 recites the limitation "the material”  in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 15, it is unclear to the examiner if “on the one hand” and “on the other hand”,  are the same “on the one hand” and “on the other hand” as claim 1? 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,2,10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  DE19938074. Regarding claim 1, as best understood, DE19938074 discloses a circuit arrangement 1,5,29 comprising two interconnected high-frequency components, namely a first component 5 and a second component 29, wherein a connection for transferring high-frequency signals between the first component 5 and the second component 29 is arranged between the first component and the second component 29; wherein the connection comprises at least one inner conductor 49; wherein the inner conductor is at least partially enclosed by an outer conductor 13; wherein the inner conductor 49 is connected, on the one hand, to the first component 5 and, on the other hand, to the second component 29, in order to transfer high-frequency signals; wherein the second component 29 comprises a contact surface 33’ on a connecting surface 33; wherein the inner conductor 49 is pressed using a pressure force onto the contact surface to establish a high-frequency connection between the first component and the second component.
Regarding claim 2, as best understood wherein the contact surface 33’ is a metallized surface on the connecting surface of the second component 29; and wherein the contact surface is connected to a functional module 29 of the second component, so that a transfer of signals from the functional module of the first component to the functional module of the second component is enabled.
Regarding claim 10, wherein at least two positioning elements are arranged on one of the first component or the second component; and wherein recesses are arranged on other of the first component or the second component, to the recesses configured to accommodate the positioning elements and to bring the first component into a predetermined position with respect to the second component and hold the first component in the predetermined position (see figs. 18-20).
Regarding claim 11, further comprising at least one connecting element arranged to exert a pressure force on the first component and/or second component, so that the first component is pressed in the direction of the second component and is held using a predetermined pressure force.
Claims 1,3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Nagata et al.7118383. Regarding claim 1, as best understood, Nagata discloses a circuit arrangement 1 comprising two interconnected high-frequency components, namely a first component 4 and a second component 5, wherein a connection for transferring high-frequency signals between the first component and the second component is arranged between the first component and the second component; wherein the connection comprises at least one inner conductor 7; wherein the inner conductor is at least partially enclosed by an outer conductor 8,11; wherein the inner conductor 7 is connected, on the one hand, to the first component 4 and, on the other hand, to the second component 5, in order to transfer high-frequency signals; wherein the second component 5 comprises a contact surface 11a on a connecting surface 3; wherein the inner conductor 7 is pressed using a pressure force onto the contact surface to establish a high-frequency connection between the first component and the second component.
Regarding claim 3, the outer conductor 8 is galvanically connected at least at some points 8a to a further contact surface on the connecting surface 3.
Regarding claim 4, further comprising a dielectric material 6 arranged between the inner conductor and the outer conductor.
Allowable Subject Matter
Claims 5-9, 12-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 5, patentability resides, at least in part in, the first component comprises a housing; wherein the inner conductor and the outer conductor extend in an identical direction away from the housing and in the direction of the second component; and wherein the outer conductor is galvanically connected to the housing; in combination with the other limitations of the base claim;  regarding claim 7, patentability resides, at least in part the at least one inner conductor comprises a plurality of inner conductors associated with the first component and the outer conductor comprises a plurality of outer conductors, wherein one of the plurality of outer conductors is arranged between each two adjacent inner conductors of the plurality of the inner conductors, in combination with the other limitations of the base claim; regarding claim 9, patentability resides, at least in part in, a plurality of contact surfaces is arranged on an outer surface of the first component facing toward and opposite to the connecting surface of the second component; wherein a corresponding number of contact surfaces is arranged on the connecting surface; wherein alternately one inner conductor of the at least one inner conductor or one outer conductor of the outer conductor extends between opposing contact surfaces of the outer surface and the connecting surface; and wherein the one inner conductor and the one outer conductor are pressed onto the contact surfaces of outer surface and connecting surface using a pressure force, in combination with the other limitations of the base claim; regarding claim 12, patentability resides, at least in part in, the outer conductor is configured as a grid structure or honeycomb structure and is arranged between the first component and the second component; wherein the outer conductor forms a plurality of chambers and each chamber is at least partially enclosed by the material of the outer conductor; and wherein an inner conductor of the at least one inner conductor is arranged in each chamber, in combination with the other limitations of the base claim; and regarding claim 15, patentability resides, at least in part in, a satellite having a circuit arrangement according to claim 1, wherein the circuit arrangement is coupled, on the one hand, to a signal processing unit of the satellite and, on the other hand, to a functional module of the satellite.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and shows the general state of the art of circuit arrangements. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Briggitte R. Hammond whose telephone number is (571)272-2006. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGGITTE R. HAMMOND/Primary Examiner, Art Unit 2833